Exhibit 10.2

 

TOTAL SYSTEM SERVICES, INC.

NONEMPLOYEE DIRECTOR FULLY VESTED STOCK OPTION AGREEMENT

 

THIS NONEMPLOYEE DIRECTOR FULLY VESTED STOCK OPTION AGREEMENT ("Agreement") is
made effective as of ______, by and between Total System Services, Inc., (the
“Company”), a Georgia corporation having its principal office at One TSYS Way,
Columbus, Georgia, and «Name»,  a Nonemployee Director of the Company (“Option
Holder”).

 

W I T N E S S E T H:

 

WHEREAS, effective _______, pursuant to the terms of the Total System Services,
Inc. 2017 Omnibus Plan (the “Plan”), the Option Holder has been awarded a
Nonqualified Fully Vested Stock Option in respect of the number of shares
hereinbelow set forth.

 

NOW THEREFORE, in accordance with the provisions of the Plan and this Agreement,
it is agreed by and between the parties hereto as follows:

 

1.The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof.  All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.

 

2.Subject to and in accordance with the provisions of the Plan, the Company
hereby grants to the Option Holder a Nonqualified Fully Vested Stock Option
(“Option”) to purchase, on the terms and subject to the conditions hereinafter
set forth, ______ shares of the common stock ($0.10 par value) of the Company at
the purchase price of $_______ per share, which Option shall become
non-forfeitable and immediately exercisable at the close of business on
_________ (the “Vesting Date”).

 

In the event the Option Holder’s service as a Nonemployee Director of the
Company ceases for any reason, the Option may be exercised by the Option Holder
(or in the event of death the legal representative of the Option Holder’s estate
or legatee under the Option Holder’s will) for the remainder of the Option’s
term.

 

Unless sooner terminated as provided in the Plan, the Option shall terminate,
and all rights of the Option Holder hereunder shall expire on _______ (ten years
from grant).  In no event may the Option be exercised after _________ (ten years
from grant).

 

3. The Option or any part thereof, may, to the extent that it is exercisable, be
exercised in the manner provided in the Plan.  Payment of the aggregate Option
Price for the number of shares purchased and any applicable taxes shall be made
in the manner provided in the Plan.

 








4. The Option or any part thereof may be exercised during the lifetime of the
Option Holder only by the Option Holder, except as otherwise provided in the
Plan or this Agreement.

 

5.Unless otherwise designated by the Board of Directors or the Compensation
Committee, the Option shall not be transferred, assigned, pledged or
hypothecated in any way.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of a nontransferable Option or any right or
privilege confirmed hereby contrary to the provisions hereof, the Option and the
rights and privileges confirmed hereby shall immediately become null and void.

 

6.In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Company’s
Stock, any necessary adjustment shall be made in accordance with the provisions
of Article 4.4 of the Plan.



7.Any notice to be given to the Company shall be addressed to the Chairman of
the Board of the Company at One TSYS Way, Columbus, Georgia 31901.



8.This Agreement shall be binding upon and inure to the benefit of the Option
Holder, his personal representatives, heirs or legatees, but neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

 

The Company has issued the Option subject to the foregoing terms and conditions
and the provisions of the Plan.  By signing below, the Option Holder hereby
agrees to the foregoing terms and conditions of this award.

 

 

IN WITNESS WHEREOF, the Option Holder has set the Option Holder’s hand and seal,
effective as of ________.

 

 

___________________________(L.S.)

Signature:  «Name»

 

 



